

115 S3070 IS: Financial Institution Living Will Improvement Act of 2018
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3070IN THE SENATE OF THE UNITED STATESJune 14, 2018Mr. Rounds (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reform the living will process under the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act.
	
 1.Short titleThis Act may be cited as the Financial Institution Living Will Improvement Act of 2018. 2.Living will reforms (a)In generalSection 165(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(d)) is amended—
 (1)in paragraph (1), by striking periodically and inserting every 2 years; and (2)in paragraph (3)—
 (A)by striking The Board and inserting the following:  (A)In generalThe Board;
 (B)by striking shall review and inserting the following:  shall—(i)review; (C)by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (ii)not later than the end of the 6-month period beginning on the date the company submits the resolution plan, provide feedback to the company on such plan.
 (B)Disclosure of assessment frameworkThe Board of Governors and the Corporation shall publicly disclose the assessment framework that is used to review information under this paragraph..
					(b)Treatment of other resolution plan requirements
 (1)In generalWith respect to an appropriate Federal banking agency that requires a banking organization to submit to the agency a resolution plan not described under section 165(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act—
 (A)the respective agency shall ensure that the review of such resolution plan is consistent with the requirements contained in the amendments made by this Act;
 (B)the agency may not require the submission of such a resolution plan more often than every 2 years; and
 (C)paragraphs (6) and (7) of such section 165(d) shall apply to such a resolution plan. (2)DefinitionsFor purposes of this subsection:
 (A)Appropriate Federal banking agencyThe term appropriate Federal banking agency— (i)has the meaning given such term under section 3 of the Federal Deposit Insurance Act; and
 (ii)means the National Credit Union Administration, in the case of an insured credit union. (B)Banking organizationThe term banking organization means—
 (i)an insured depository institution; (ii)an insured credit union;
 (iii)a depository institution holding company; (iv)a company that is treated as a bank holding company for purposes of section 8 of the International Banking Act; and
 (v)a U.S. intermediate holding company established by a foreign banking organization pursuant to section 252.153 of title 12, Code of Federal Regulations.
 (C)Insured credit unionThe term insured credit union has the meaning given that term under section 101 of the Federal Credit Union Act. (D)Other banking termsThe terms depository institution holding company and insured depository institution have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.
 (c)Rule of constructionNothing in this Act, or any amendment made by this Act, shall be construed as limiting the authority of an appropriate Federal banking agency (as defined under subsection (b)(2)) to obtain information from an institution in connection with such agency’s authority to examine or require reports from the institution.